Dismissed and Opinion filed October 24, 2002








Dismissed and Opinion filed October 24, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00704-CV
____________
 
STATE
OF TEXAS and HARRIS COUNTY, TEXAS, Appellants
 
V.
 
OLA
MAE SYNNOTT, INDIVIDUALLY, AND AS SOLE HEIR OF THE ESTATE OF
JAMES D. SYNNOTT, HOUSTON ARTS COMBINED ENDOWMENT FOUNDATION, CECIL A.
ALEXANDER, JR., TRUSTEE, THERESE ALEXANDER MILLKEY, TRUSTEE, JOHN HELTON,
TRUSTEE, JXB, L.P., RICHARD M. LANSBURGH, AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF THERESE LANSBURGH, AND ANNETTE OPPENHEIM, Appellees
 

 
On Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial Court Cause Nos. 715,654 & 720,897 
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed March 26, 2002. 
On October 15, 2002, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is granted.
Accordingly, the appeal is ordered dismissed.  




 
PER CURIAM
Judgment rendered and Opinion
filed October 24, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).